Title: From George Washington to Thomas Smith, 7 December 1785
From: Washington, George
To: Smith, Thomas



Sir,
Mount Vernon Decr 7th 1785.

Your letter of the 26th Ulto came to my hands by the last Post—and the object of this shall be confined to a single point—taking another opportunity of writing to you more fully.
The meaning of my last letter to you was not well expressed, if it was understood that the Actions of Trespass were to be brought before the issue of the Ejectments were known. I had no idea of this, because if my opponents should succeed in the latter, there would be no ground for the former; and I should incur a certain expence without a chance of profit; and from the statement of the cases which you have mentioned, I now leave it altogether discretionary with you, whether to bring them afterwards, or not.
I never should have thought of this mode of punishment, had I not viewed the defendants as willful and obstinate Sinners—

persevering after timely & repeated admonition, in a design to injure me. but I am not at all tenacious of this matter—& take the chance of this letters going by way of Baltimore, and another by way of Philadelphia, to request that these Actions may be at least delayed, if not altogether laid aside, according to circumstances. With very great esteem I am—Sir yr most Hble Servt

Go: Washington

